UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2011 Commission File Number: 0-17264 Omagine, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2876380 State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 350 Fifth Avenue, Suite 1103, New York, N.Y. 10118 (Address of principal executive offices) (212) 563-4141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company [X] Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No As of August 12, 2011, the registrant had outstanding 12,715,262 shares of common stock, par value $.001 per share. 1 OMAGINE, INC. INDEX Forward-Looking Statements PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS 4 CONSOLIDATED BALANCE SHEETS: JUNE 30, 2, 2010 4 CONSOLIDATED STATEMENTS OF OPERATIONS: THREE MONTHS ENDED JUNE 30, 2, 2010 5 SIX MONTHS ENDED JUNE 30, 2, 2010 5 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY: SIX MONTHS ENDED JUNE 30, 2011 6 CONSOLIDATED STATEMENTS OF CASH FLOWS: SIX MONTHS ENDED JUNE 30, 2, 2010 7 NOTES TO FINANCIAL STATEMENTS 8 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 4: CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 6: EXHIBITS 21 SIGNATURES 22 2 Forward-Looking Statements Some of the information contained in this report may constitute forward-looking statements or statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on current expectations and projections about future events. The words "estimate", "plan", "intend", "expect", "anticipate" and similar expressions are intended to identify forward-looking statements which involve, and are subject to, known and unknown risks, uncertainties and other factors which could cause the Company's actual results, financial or operating performance or achievements to differ from future results, financial or operating performance or achievements expressed or implied by such forward-looking statements. Projections and assumptions contained and expressed herein were reasonably based on information available to Omagine, Inc. (the “Company”) at the time so furnished and as of the date of this report. All such projections and assumptions are subject to significant uncertainties and contingencies, many of which are beyond the Company's control, and no assurance can be given that the projections will be realized. Potential investors are cautioned not to place undue reliance on any such forward-looking statements, which speak only as of the date hereof. The Company undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 3 PART I - FINANCIALINFORMATION ITEM1 : FINANCIAL STATEMENTS OMAGINE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT: Office and computer equipment General plant Furniture and fixtures Leasehold improvements Less accumulated depreciation and amotization ) ) Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES: Convertible notes payable and accrued interest $ $ Accounts payable Accrued officers payroll Due officers and directors Accrued expenses and other current liabilities Amounts received from Omagine LLC noncontrolling parties to be satisfied through future issuance of Omagine LLC noncontrolling common stock - Total Current Liabilities Long Term Liabilities - - TOTAL LIABILITIES STOCKHOLDERS' DEFICIENCY: Preferred stock: $0.001 par value Authorized:850,000 shares Issued and outstanding: - none - - Common stock: $0.001 par value Authorized: 50,000,000 shares Issued and outstanding: 12,697,935 shares in 2011 12,107,646 shares in 2010 Capital in excess of par value Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ See accompanying notes to consolidated financial statements. See the accompanying notes to consolidated financial statements. 4 OMAGINE, INC. ANDSUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED June 30, June 30, REVENUE: Revenue $
